DISSENTING OPINION
Cole, Judge:
I cannot agree with the court as it distinguishes the present case from Jos. Riedel Glass Works, Inc. v. United States, 12 Cust. Ct. 173, C. D. 849, which involved precisely the same issue as that presented herein.
In the cited case, the court expressed its finding this way: “The machine unit which actually ‘produced’ the bottles now before us (the bottle-forming machine) was admittedly automatic in its entire operation.” The same language is equally applicable here. The manual work referred to cannot be characterized as “productive.” The gatherer merely supplied or fed the material, molten glass, into the machine, and the so-called operators applied power for the machine whose mechanical operations automatically produced the bottles under consideration.
Following the reasoning employed in the Jos. Riedel Glass Works, Inc. case, supra, affirmed in United States v. Jos. Riedel Glass Works, Inc., 32 C. C. P. A. 201, C. A. D. 307, the claim of plaintiff should be sustained.